Title: Thomas Jefferson to Patrick Gibson, 20 January 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Jan. 20. 16.
          
          The ice of our river has at length broke up, which enables us to get off this day 3. or 4. loads of flour, which, the tide being good, will be with you nearly as soon as this letter. the boatmen will call on you for their pay @ 3/6 per barrel. mr Yancey some weeks ago informed me that such was the press of tobo going from Lynchburg, that flour could not then be got down under 15/ a barrel, & of course that he must defer sending mine off till the price of carriage should fall. I do not know whether he has sent off the tobo as yet. if he has, the immediate sale of that, which I wish, will enable cover my draughts & permit the flour to be held up for the spring demand. if not, it must be sold for the price going. Gilmer is in one of these boats, and may be trusted with the cask of wine from Dr Fernandes, which having been shipped at Norfolk on the 5th inst. will I hope be with you in time for Gilmer.—an old acquaintance of mine Capt Peyton, having settled in Richmond in the mercantile line, instead of troubling you with the purchase of little special articles, as I have too often been obliged to do, I shall address those little commissions to him hereafter, and only ask the favor of you to pay the bills for which he will call on you. I have now written to him to procure for me 4. gross of bottles, 12 gross of corks & some anchovies, the bills for which I must ask you to pay, and to be so good as to direct Gilmer to call on him for the articles, as I have not directed him to call on Capt Peyton. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        